Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
A.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (email) with David Hoffman on 02.02.22.

B.	The application has been amended as follows: 
Listing of Claims:

1.  A method for detecting hepatocellular carcinoma in a subject comprising:
measuring the amount of biomarkers comprising
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, and aspartate
aminotransferase;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, and fucosylated alpha-1-antitrypsin;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, and fucosylated fetuin-A;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, fucosylated fetuin-A, and fucosylated alpha-1-antitrypsin;
alpha-fetoprotein and fucosylated fetuin-A;
alpha-fetoprotein and fucosylated hemopexin;
alpha-fetoprotein and fucosylated kininogen;
alpha-fetoprotein, fucosylated fetuin-A, and fucosylated hemopexin;
alpha-fetoprotein, fucosylated fetuin-A, and fucosylated kininogen;
alpha-fetoprotein, fucosylated kininogen, and alkaline phosphatase;
alpha-fetoprotein, fucosylated alpha-1 antitrvpsin, and fucosylated kininogen;
or,
alpha-fetoprotein, fucosylated alpha-1 antitrypsin, fucosylated fetuin A, and fucosylated kininogen,

determining the age and gender of the subject; and, 
determining the absence or presence of hepatocellular carcinoma in the subject using an output of a function of the determined age and gender, and the measured biomarkers in the biological fluid.

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. A method for managing treatment of a subject suspected of having hepatocellular carcinoma comprising:
measuring the amount of biomarkers comprising
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, and aspartate
aminotransferase;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, and fucosylated alpha-1-antitrypsin;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, and fucosylated fetuin-A;
alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, aspartate
aminotransferase, fucosylated fetuin-A, and fucosylated alpha-1-antitrypsin;
alpha-fetoprotein and fucosylated fetuin-A;
alpha-fetoprotein and fucosylated hemopexin;
alpha-fetoprotein and fucosylated kininogen;
alpha-fetoprotein, fucosylated fetuin-A, and fucosylated hemopexin;
alpha-fetoprotein, fucosylated fetuin-A, and fucosylated kininogen;
alpha-fetoprotein, fucosylated kininogen, and alkaline phosphatase;
or,
alpha-fetoprotein, fucosylated alpha-1 antitrypsin, fucosylated fetuin A, and
fucosylated kininogen,
in a biological fluid from the subject or in a separate sample derived from the biological fluid, but prior to measuring the amount of a biomarker that is a fucose-containing glycoform,
removing IgG and IgM proteins from a biological fluid from the subject or the separate sample derived from the biological fluid;
determining the age and gender of the subject; and,
treating the subject based on an optimized output of a function of the determined age and gender, and the measured biomarkers in the biological fluid, wherein the subject is treated for hepatocellular carcinoma when the subject is determined to have that disease based on the output of the function.

measured biomarkers.

7. (Canceled)

8. (Canceled)

9. The method according to claim l, wherein the biomarkers are alpha-fetoprotein, fucosylated kininogen, alkaline phosphatase, and aspartate aminotransferase.

10. The method according to claim l, wherein the biomarkers are alphafetoprotein,
fucosylated kininogen, alkaline phosphatase, aspartate aminotransferase, and
fucosylated alpha-1-antitrypsin.

11. The method according to claim l, wherein the biomarkers are alphafetoprotein,
fucosylated kininogen, alkaline phosphatase, aspartate aminotransferase, and
fucosylated fetuin-A.

12. The method according to claim l, wherein the IgG is removed by
incubating the biological fluid or separate sample derived from the biological fluid with Protein A/G, and the IgM is removed by passing the biological fluid or separate sample derived from the biological fluid through a molecular weight-based filter.

13. The method according to claim l, wherein the IgG and the IgM
are removed by incubating the biological fluid or separate sample derived from the biological fluid with polyethylene glycol.

14. (Canceled)

15. (Canceled)

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)

20. (Canceled)

21. (Canceled)

22. (Canceled)



24. (Canceled)

25. (Canceled)

26. (Canceled)

27. (Canceled)

28. (Canceled)

29. The method according to claim l, wherein the hepatocellular carcinoma is early stage hepatocellular carcinoma, alpha fetoprotein negative hepatocellular
carcinoma, or early stage hepatocellular carcinoma that is also alpha fetoprotein negative hepatocellular carcinoma.

30. (Canceled)

31. (Canceled)

32. (Canceled)

33. The method according to claim 5, wherein the function comprises respective optimized weighting coefficients for the determined age and gender, and for the measured amounts of the measured biomarkers.

34. (Canceled)

35. (Canceled)

36.The method according to claim 5, wherein the biomarkers are alphafetoprotein,
fucosylated kininogen, alkaline phosphatase, and aspartate aminotransferase.

37. The method according to claim 5, wherein the biomarkers are alphafetoprotein,
fucosylated kininogen, alkaline phosphatase, aspartate aminotransferase, and
fucosylated alpha-1-antitrypsin.

38. The method according to claim 5, wherein the biomarkers are alphafetoprotein,
fucosylated kininogen, alkaline phosphatase, aspartate aminotransferase, and
fucosylated fetuin-A.






is early stage hepatocellular carcinoma, alpha fetoprotein negative hepatocellular carcinoma, or early stage hepatocellular carcinoma that is also alpha fetoprotein negative hepatocellular carcinoma.

40. The method according to claim 5, wherein the IgG is removed by
incubating the biological fluid with Protein A/G, and the IgM is removed by passing the
biological fluid through a molecular weight-based filter.

41. The method according to claim 5, wherein the IgG and the IgM are removed by incubating the biological fluid with polyethylene glycol.

Reasons for Allowance
C.	The following is an examiner’s statement of reasons for allowance: The instant methods detect and/or treat hepatocellular carcinoma by measuring specific biomarker combinations not taught by the prior art. 
Accordingly claims 1, 5, 6, 9, 10, 11, 12, 13, 29, 33, 36, 37, 38, 39, 40, and 41 are allowed. 

D.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

E.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816
3/11/22


/LISA V COOK/Primary Examiner, Art Unit 1642